                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                                  Indianapolis Division


IN Re: DALE L. CALDWELL,                               )   Case No. 12-04359-RLM-13
             Debtor.                                   )
                                                       )
________________________________________               )
                                                       )
DALE L. CALDWELL,                                      )
           Plaintiff,                                  )
                                                       )
       v.                                              )   Adversary No.    19-50021
                                                       )
RUSHMORE LOAN MANAGEMENT                               )
SERVICES, LLC.,                                        )
           Defendant.                                  )

                                 NOTICE OF APPEARANCE

TO:    The Clerk of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for: Dale L. Caldwell, Plaintiff.

Dated this 14th day of February 2018.

                                              Respectfully submitted,

                                              /s/ Travis W. Cohron
                                              Travis W. Cohron, No. 29562-30
                                              CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                              320 N. Meridian Street, Suite 1100
                                              Indianapolis, IN 46204
                                              Telephone: (317) 637-1321
                                              Fax: (317) 687-2344
                                              tcohron@clarkquinnlaw.com
                                              Counsel for the Plaintiff
